PROSPECTUS RECYCLE TECH, INC. 323,000 Shares of Common Stock This prospectus relates to the resale of up to 323,000 shares of the common stock of RECYCLE TECH, INC. by certain stockholders. The selling stockholders have advised us that they will sell the shares of common stock from time to time in the open market, at the initial offering price of $0.50 per share, which was the price they paid for their shares, until the shares are quoted on the OTC Bulletin Board or national securities exchange, at which point the selling securities holders may sell the registered sharesat market prices prevailing at the time of sale, at prices related to the prevailing market prices, at negotiated prices, or otherwise as described under the section of this prospectus titled “Plan of Distribution.”We will not receive proceeds from the resale of shares by the selling stockholders. Our common stock isquoted on the Pink Sheets under the symbol “RCYT.” An investment in our common stock involves a high degree of risk. Please carefully review the section of this prospectus titled “Risk Factors” beginning on page4 before investing in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is March 28, 2008 TABLE OF CONTENTS Page Summary 3 Risk Factors 4 Determination of Offering Price 7 Dilution 8 Special Note Regarding Forward-Looking Statements 9 Where You Can Find More Information 9 Use of Proceeds 9 Agreements with the Selling Stockholders 10 Market for Our Common Stock and Related Stockholder Matters 10 Management’s Discussion and Analysis 12 Description of Business 15 Directors, Executive Officers, Promoters and Control Persons 17 Security Ownership of Certain Beneficial Owners and Management 19 Certain Relationships and Related Transactions 19 Selling Stockholders 20 Plan of Distribution 22 Description of Securities 23 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 24 Legal Proceedings 24 Legal Matters 24 Experts 24 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 25 Description of Property 25 Index to Consolidated Financial Information F-2 - 2 - SUMMARY This summary does not contain all of the information you should consider before investing in our common stock.
